             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

STAR INSURANCE COMPANY,     )
                            )
                            )
             Plaintiff,     )
                            )
v.                          )                     Case No. CIV-19-960-D
                            )
K&J TELECOMMUNICATIONS LLC, )
et al.,                     )
                            )
             Defendants.    )

                                          ORDER

       Before the Court is an Unopposed Motion to Set Aside Default Judgment [Doc. No.

21]. Defendant K & J Telecommunications, LLC, asks that the Court set aside the Clerk’s

entry of default, entered against it on February 18, 2020. Pursuant to FED. R. CIV. P. 55,

the Court finds good cause shown.

       Default judgments are disfavored, and disputes are to be, whenever possible,

adjudicated on their merits. Katzson Bros. v. U.S. E.P.A., 839 F.2d 1396, 1399 (10th Cir.

1988). An entry of default may be set aside for good cause. FED. R. CIV. P. 55(c). The

Court finds, and Plaintiff agrees, that lack of service is sufficient to establish good cause.

See Hukill v. Oklahoma Native Am. Domestic Violence Coal., 542 F.3d 794, 798 (10th Cir.

2008). Plaintiff herein does not seek a money judgment from Defendant and has not been

damaged due to Defendant’s delayed entry. The Motion sufficiently establishes that

service in this case was initially improper and is hereby is GRANTED.
       IT IS THEREFORE ORDERED that Defendant’s Motion to Set Aside Default

[Doc. No. 21] is GRANTED. The Clerk of Court is directed to set aside the entry of

default against Defendant K & J pursuant to FED. R. CIV. P. 55(c).

       IT IS FURTHER ORDERED that Defendant K & J file an answer or otherwise

respond to Plaintiff’s pleading within twenty-one (21) days of the filing of this Order.

       IT IS SO ORDERED this 3rd day of March, 2020.




                                             2
